UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 5877 Dreyfus Strategic Municipal Bond Fund, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 11/30 Date of reporting period: 11/30/10 FORM N-CSR Item 1. Reports to Stockholders. -2- Dreyfus Strategic Municipal Bond Fund, Inc. ANNUAL REPORT November 30, 2010 Dreyfus Strategic Municipal Bond Fund, Inc. Protecting Your Privacy Our Pledge to You THE FUND IS COMMITTED TO YOUR PRIVACY. On this page, you will find the Funds policies and practices for collecting, disclosing, and safeguarding nonpublic personal information, which may include financial or other customer information.These policies apply to individuals who purchase Fund shares for personal, family, or household purposes, or have done so in the past. This notification replaces all previous statements of the Funds consumer privacy policy, and may be amended at any time. Well keep you informed of changes as required by law. YOUR ACCOUNT IS PROVIDED IN A SECURE ENVIRONMENT. The Fund maintains physical, electronic and procedural safeguards that comply with federal regulations to guard nonpublic personal information. The Funds agents and service providers have limited access to customer information based on their role in servicing your account. THE FUND COLLECTS INFORMATION IN ORDER TO SERVICE AND ADMINISTER YOUR ACCOUNT. The Fund collects a variety of nonpublic personal information, which may include: Information we receive from you, such as your name, address, and social security number. Information about your transactions with us, such as the purchase or sale of Fund shares. Information we receive from agents and service providers, such as proxy voting information. THE FUND DOES NOT SHARE NONPUBLIC PERSONAL INFORMATION WITH ANYONE, EXCEPT AS PERMITTED BY LAW. Thank you for this opportunity to serve you. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views. These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Selected Information 7 Statement of Investments 22 Statement of Assets and Liabilities 23 Statement of Operations 24 Statement of Cash Flows 25 Statement of Changes in Net Assets 26 Financial Highlights 28 Notes to Financial Statements 38 Report of Independent Registered Public Accounting Firm 39 Additional Information 42 Important Tax Information 43 Proxy Results 44 Information About the Review and Approval of the Funds Investment Advisory Agreement 49 Board Members Information 52 Officers of the Fund 57 Officers and Directors FOR MORE INFORMATION Back Cover Dreyfus Strategic Municipal Bond Fund, Inc. The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this annual report for Dreyfus Strategic Municipal Bond Fund, Inc., covering the 12-month period from December 1, 2009, through November 30, 2010. Municipal bonds delivered respectable returns during the reporting period, despite periodic bouts of volatility  most notably as we write this Letter  stemming from economic uncertainty and year-end technical factors which affect the municipal bond markets.Although U.S. GDP growth was positive throughout the reporting period, the economic recovery has been milder than historical averages. Stubbornly high levels of unemployment, lower revenue streams and persistent weakness in housing markets continue to weigh on domestic economic activity, putting pressure on the fiscal conditions of many state and local governments.Yet, municipal bond prices were supported by positive supply-and-demand dynamics and robust demand from investors seeking alternatives to low-yielding money market funds. We are cautiously optimistic regarding economic and market prospects in 2011.A weaker U.S. dollar is likely to support exports and limit imports and residential construction appears set to begin recovering from depressed levels. However, some state and local municipalities continue to face budget shortfalls as a result of the current subpar economic recovery. So is your portfolio positioned accordingly?Talk with your financial advisor, who can help you evaluate your portfolio investments given these recent market events to help meet, and possibly adjust, your individual tax-exempt investment needs and future capital goals. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation December 15, 2010 2 DISCUSSION OF FUND PERFORMANCE For the period of December 1, 2009, through November 30, 2010, as provided by James Welch, Senior Portfolio Manager Fund and Market Performance Overview For the 12-month period ended November 30, 2010, Dreyfus Strategic Municipal Bond Fund achieved a total return of 6.06% on a net-asset-value basis. 1 Over the same period, the fund provided aggregate income dividends of $0.54 per share, which reflects a distribution rate of 6.80%. 2 Municipal bonds encountered heightened volatility over the reporting periods second half in anticipation of changing supply-and-demand dynamics. However, bouts of market weakness were not enough to fully offset the benefits of an earlier rally. The Funds Investment Approach The fund seeks to maximize current income exempt from federal income tax to the extent believed by Dreyfus to be consistent with the preservation of capital. In pursuing this goal, the fund invests at least 80% of its assets in municipal bonds. Under normal market conditions, the weighted average maturity of the funds portfolio is expected to exceed 10 years. Under normal market conditions, the fund invests at least 80% of its net assets in municipal bonds considered investment grade or the unrated equivalent as determined by Dreyfus. The fund also has issued auction-rate preferred stock (ARPS), a percentage of which remains outstanding from its initial public offering, and has invested the proceeds in a manner consistent with its investment objective.This has the effect of leveraging the portfolio, which can increase the funds performance potential as well as, depending on market conditions, enhance net-asset-value losses during times of higher market risk. Over time, many of the funds older, higher-yielding bonds have matured or were redeemed by their issuers.We have attempted to replace those bonds with investments consistent with the funds investment policies.We have also sought to upgrade the fund with newly issued bonds that, in our opinion, have better structural or income characteristics than existing holdings. When such opportunities arise, we usually look to sell bonds that are close to their optimal redemption date or maturity. The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) Supply-and-Demand Factors Fueled Market Volatility The U.S. economy continued to rebound over the reporting period despite new developments that occasionally revived investors economic concerns. For example, investors responded cautiously during the spring and summer of 2010 to a sovereign debt crisis in Europe.The U.S. economy continued to struggle, but some states have begun to see evidence of economic improvement, including higher tax revenues. Still, in light of high national unemployment and other headwinds, the Federal Reserve Board (the Fed) left short-term interest rates unchanged in a historically low range between 0% and 0.25%. In addition, late in the reporting period, the Fed announced its intention to stimulate credit markets with a new round of quantitative easing. Municipal bonds proved relatively insensitive to economic concerns over the reporting periods first half, advancing amid falling interest rates and favorable supply-and-demand dynamics as the Build America Bonds program continued to shift a substantial portion of new issuance to the taxable bond market. However, it became clear later in the reporting period that Congress was unlikely to renew the program beyond year-end, and investors began to anticipate a larger supply of tax-exempt securities in 2011. As a result, the market gave back a portion of its previous gains. Revenue Bonds Supported Fund Returns The fund received especially positive contributions to relative performance from bonds backed by dedicated revenues, including those from hospitals and industrial development projects. Conversely, the fund held relatively light exposure to bonds backed by general tax receipts. Although lower-rated bonds generally produced attractive results as investors reached for higher yields in a low interest-rate environment, credit concerns prompted us to gradually reduce the funds exposure to lower-rated bonds in favor of investment-grade securities.We trimmed the funds holdings of higher-yielding bonds backed by airlines and industrial projects, and we increased its positions in higher-quality bonds backed by essential municipal services, such as water and sewer facilities. Finally, the fund continued to benefit from a change in its leveraging strategy, as we replaced a portion of the funds issuance of auction-rate 4 securities with tender option bonds that, in our judgment, have better liquidity characteristics. Disappointments during the reporting period included the funds relatively long duration posture, which exacerbated the effects of market volatility in the fall of 2010. Weathering a Period of Transition While we expect the U.S. economic recovery to persist, recent market behavior suggests that we may see heightened volatility as the municipal bond market transitions to a more robust supply in 2011. In addition, we believe that many states and municipalities will continue to struggle with budget pressures.Therefore, we have continued to focus on investment-grade revenue bonds. We remain optimistic over the longer term. Demand for municipal bonds seems likely to stay robust as investors respond to higher state taxes and possible federal income tax increases down the road. December 15, 2010 Bond funds are subject generally to interest rate, credit, liquidity and market risks, to varying degrees, all of which are more fully described in the funds prospectus. Generally, all other factors being equal, bond prices are inversely related to interest-rate changes, and rate increases can cause price declines. High yield bonds are subject to increased credit risk and are considered speculative in terms of the issuers perceived ability to continue making interest payments on a timely basis and to repay principal upon maturity. The use of leverage may magnify the funds gains or losses. For derivatives with a leveraging component, adverse changes in the value or level of the underlying asset can result in a loss that is much greater than the original investment in the derivative. 1 Total return includes reinvestment of dividends and any capital gains paid, based upon net asset value per share. Past performance is no guarantee of future results. Income may be subject to state and local taxes, and some income may be subject to the federal alternative minimum tax (AMT) for certain investors. Capital gains, if any, are fully taxable. Return figure provided reflects the absorption of certain expenses by The Dreyfus Corporation pursuant to an undertaking in effect through May 31, 2011. Had these expenses not been absorbed, the funds return would have been lower. 2 Distribution rate per share is based upon dividends per share paid from net investment income during the period, divided by the market price per share at the end of the period, adjusted for any capital gain distributions. The Fund 5 SELECTED INFORMATION November 30, 2010 (Unaudited) Market Price per share November 30, 2010 $ Shares Outstanding November 30, 2010 48,566,042 New York Stock Exchange Ticker Symbol DSM MARKET PRICE (NEW YORK STOCK EXCHANGE) Fiscal Year Ended November 30, 2010 Quarter Quarter Quarter Quarter Ended Ended Ended Ended February 28, 2010 May 31, 2010 August 31, 2010 November 30, 2010 High $ Low 7.52 7.82 7.95 7.42 Close 8.08 8.05 8.45 7.94 PERCENTAGE GAIN (LOSS) based on change in Market Price* November 22, 1989 (commencement of operations) through November 30, 2010 227.05 % December 1, 2000 through November 30, 2010 87.41 December 1, 2005 through November 30, 2010 33.22 December 1, 2009 through November 30, 2010 11.95 March 1, 2010 through November 30, 2010 3.24 June 1, 2010 through November 30, 2010 1.92 September 1, 2010 through November 30, 2010 (4.48) NET ASSET VALUE PER SHARE November 22, 1989 (commencement of operations) $ November 30, 2009 7.93 February 28, 2010 8.06 May 31, 2010 8.19 August 31, 2010 8.41 November 30, 2010 7.87 PERCENTAGE GAIN based on change in Net Asset Value* November 22, 1989 (commencement of operations) through November 30, 2010 247.83 % December 1, 2000 through November 30, 2010 75.50 December 1, 2005 through November 30, 2010 21.34 December 1, 2009 through November 30, 2010 6.06 March 1, 2010 through November 30, 2010 2.58 June 1, 2010 through November 30, 2010 (0.71) September 1, 2010 through November 30, 2010 (4.87) * With dividends reinvested. 6 STATEMENT OF INVESTMENTS November 30, 2010 Long-Term Municipal Coupon Maturity Principal Investments149.0% Rate (%) Date Amount ($) Value ($) Alaska1.0% Alaska Housing Finance Corporation, Single-Family Residential Mortgage Revenue (Veterans Mortgage Program) 6.25 6/1/35 3,975,000 3,978,856 Arizona7.5% Barclays Capital Municipal Trust Receipts (Salt River Project Agricultural Improvement and Power District, Salt River Project Electric System Revenue) 5.00 1/1/38 13,200,000 a,b 13,495,614 Glendale Western Loop 101 Public Facilities Corporation, Third Lien Excise Tax Revenue 7.00 7/1/33 6,010,000 6,396,263 Pima County Industrial Development Authority, Education Revenue (American Charter Schools Foundation Project) 5.50 7/1/26 4,000,000 3,666,400 Pima County Industrial Development Authority, IDR (Tucson Electric Power Company Project) 5.75 9/1/29 5,000,000 5,050,650 California16.3% Barclays Capital Municipal Trust Receipts (California Infrastructure and Economic Development Bank, Revenue (Sanford Consortium Project)) 5.00 5/15/40 5,070,000 a,b 5,094,539 Beverly Hills Unified School District, GO 0.00 8/1/30 8,000,000 c 2,549,040 California, GO (Various Purpose) 5.75 4/1/31 7,800,000 8,078,616 California, GO (Various Purpose) 5.00 11/1/32 2,600,000 2,520,778 California, GO (Various Purpose) 6.50 4/1/33 5,000,000 5,525,500 California, GO (Various Purpose) 6.00 11/1/35 5,000,000 5,262,300 California Enterprise Development Authority, Sewage Facilities Revenue (Anheuser-Busch Project) 5.30 9/1/47 1,000,000 944,480 The Fund 7 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) California (continued) California Housing Finance Agency, Home Mortgage Revenue 5.05 8/1/27 2,500,000 2,222,700 California Pollution Control Financing Authority, SWDR (Waste Management, Inc. Project) 5.13 11/1/23 1,500,000 1,515,165 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 5.00 6/1/33 10,535,000 7,821,079 Los Angeles Department of Water and Power, Power System Revenue 5.00 7/1/34 2,885,000 2,949,364 Sacramento City Unified School District, GO (Insured; Assured Guaranty Municipal Corp.) 0.00 7/1/24 5,220,000 c 2,581,655 Sacramento County, Airport System Subordinate and Passenger Facility Charges Grant Revenue 6.00 7/1/35 4,000,000 4,226,480 San Diego Public Facilities Financing Authority, Senior Sewer Revenue 5.25 5/15/34 2,500,000 2,609,200 Santa Margarita/Dana Point Authority, Revenue (Santa Margarita Water District Improvement Districts Numbers 2,3 and 4) 5.13 8/1/38 5,000,000 5,082,050 Silicon Valley Tobacco Securitization Authority, Tobacco Settlement Asset-Backed Bonds (Santa Clara County Tobacco Securitization Corporation) 0.00 6/1/36 15,290,000 c 1,281,913 Tuolumne Wind Project Authority, Revenue (Tuolumne Company Project) 5.88 1/1/29 2,000,000 2,169,780 Colorado1.7% Arkansas River Power Authority, Power Improvement Revenue 6.13 10/1/40 5,000,000 5,146,450 8 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Colorado (continued) Colorado Housing and Finance Authority, Single Family Program Senior and Subordinate Bonds (Collateralized; FHA) 6.60 8/1/32 1,110,000 1,188,066 Connecticut3.7% Connecticut Development Authority, PCR (Connecticut Light and Power Company Project) 5.95 9/1/28 9,000,000 9,093,780 Connecticut Resources Recovery Authority, Special Obligation Revenue (American REF-FUEL Company of Southeastern Connecticut Project) 6.45 11/15/22 4,985,000 4,986,645 Delaware.6% Delaware Economic Development Authority, Exempt Facility Revenue (Indian River Power LLC Project) 5.38 10/1/45 2,500,000 2,320,550 District of Columbia1.1% District of Columbia Tobacco Settlement Financing Corporation, Tobacco Settlement Asset-Backed Bonds 0.00 6/15/46 104,040,000 c 3,072,301 Metropolitan Washington Airports Authority, Special Facility Revenue (Caterair International Corporation) 10.13 9/1/11 1,300,000 1,292,317 Florida4.4% Highlands County Health Facilities Authority, HR (Adventist Health System/Sunbelt Obligated Group) 5.25 11/15/36 2,875,000 2,834,836 Miami-Dade County, Aviation Revenue 5.00 10/1/41 3,500,000 3,365,250 Orange County School Board, COP (Master Lease Purchase Agreement) (Insured; Assured Guaranty Municipal Corp.) 5.50 8/1/34 4,500,000 4,699,845 The Fund 9 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Florida (continued) Saint Johns County Industrial Development Authority, Revenue (Presbyterian Retirement Communities Project) 6.00 8/1/45 3,500,000 3,543,155 South Lake County Hospital District, Revenue (South Lake Hospital, Inc.) 6.25 4/1/39 2,500,000 2,541,575 Georgia4.2% Atlanta, Water and Wastewater Revenue 6.00 11/1/28 4,865,000 5,271,471 Atlanta, Water and Wastewater Revenue (Insured; Assured Guaranty Municipal Corp.) 5.25 11/1/34 3,750,000 3,862,875 Augusta, Airport Revenue 5.45 1/1/31 2,500,000 2,258,525 Georgia Housing and Finance Authority, SFMR 5.60 12/1/32 1,990,000 1,994,975 Savannah Economic Development Authority, EIR (International Paper Company Project) 6.20 8/1/27 2,670,000 2,693,843 Hawaii.7% Hawaii Department of Budget and Finance, Special Purpose Revenue (Hawaii Pacific Health Obligated Group) 5.63 7/1/30 2,500,000 2,534,050 Idaho.1% Idaho Housing and Finance Association, SFMR (Collateralized; FNMA) 6.35 1/1/30 210,000 210,248 Illinois1.3% Chicago, SFMR (Collateralized: FHLMC, FNMA and GNMA) 6.25 10/1/32 935,000 980,619 Illinois Finance Authority, Recovery Zone Facility Revenue (Navistar International Corporation Project) 6.50 10/15/40 2,000,000 2,021,720 Illinois Finance Authority, Revenue (Sherman Health Systems) 5.50 8/1/37 2,020,000 1,843,836 10 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Indiana1.2% Indianapolis Local Public Improvement Bond Bank, Revenue (Indianapolis Airport Authority Project) (Insured; AMBAC) 5.00 1/1/36 5,000,000 4,658,550 Iowa.4% Tobacco Settlement Authority of Iowa, Tobacco Settlement Asset-Backed Bonds 5.60 6/1/34 2,000,000 1,693,560 Kentucky.3% Louisville/Jefferson County Metro Government, Health Facilities Revenue (Jewish Hospital and Saint Marys HealthCare, Inc. Project) 6.13 2/1/37 1,000,000 1,047,380 Louisiana1.3% Lakeshore Villages Master Community Development District, Special Assessment Revenue 5.25 7/1/17 1,987,000 1,058,137 Louisiana Local Government Environmental Facilities and Community Development Authority, Revenue (Westlake Chemical Corporation Projects) 6.75 11/1/32 4,000,000 4,102,120 Maryland1.3% Maryland Economic Development Corporation, EDR (Transportation Facilities Project) 5.75 6/1/35 1,000,000 1,008,000 Maryland Economic Development Corporation, Senior Student Housing Revenue (University of Maryland, Baltimore Project) 5.75 10/1/33 2,550,000 1,770,669 Maryland Industrial Development Financing Authority, EDR (Medical Waste Associates Limited Partnership Facility) 8.75 5/15/11 3,710,000 d 2,040,500 Massachusetts10.6% Barclays Capital Municipal Trust Receipts (Massachusetts Health and Educational Facilities Authority, Revenue (Massachusetts Institute of Technology Issue)) 5.00 7/1/38 10,200,000 a,b 10,667,874 The Fund 11 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Massachusetts (continued) JPMorgan Chase Putters/Drivers Trust (Massachusetts Development Finance Agency, Revenue (Harvard University Issue)) 5.25 2/1/34 10,000,000 a,b 10,943,500 Massachusetts Health and Educational Facilities Authority, Revenue (Civic Investments Issue) (Prerefunded) 9.00 12/15/12 1,700,000 e 1,947,826 Massachusetts Health and Educational Facilities Authority, Revenue (Partners HealthCare System Issue) 5.75 7/1/32 115,000 116,904 Massachusetts Health and Educational Facilities Authority, Revenue (Suffolk University Issue) 6.25 7/1/30 5,000,000 5,295,700 Massachusetts Housing Finance Agency, Housing Revenue 7.00 12/1/38 5,000,000 5,541,700 Massachusetts Housing Finance Agency, SFHR 5.00 12/1/31 6,000,000 5,832,780 Michigan6.8% Detroit, Sewage Disposal System Senior Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 7.50 7/1/33 3,500,000 4,146,205 Kent Hospital Finance Authority, Revenue (Metropolitan Hospital Project) 6.00 7/1/35 2,000,000 1,954,660 Michigan Strategic Fund, SWDR (Genesee Power Station Project) 7.50 1/1/21 7,420,000 6,986,227 Royal Oak Hospital Finance Authority, HR (William Beaumont Hospital Obligated Group) 8.00 9/1/29 5,000,000 5,862,450 Wayne County Airport Authority, Airport Revenue (Detroit Metropolitan Wayne County Airport) (Insured; National Public Finance Guarantee Corp.) 5.00 12/1/34 8,260,000 7,221,140 12 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Mississippi1.1% Mississippi Business Finance Corporation, PCR (System Energy Resources, Inc. Project) 5.90 5/1/22 4,260,000 4,256,933 Missouri1.5% Missouri Health and Educational Facilities Authority, Health Facilities Revenue (BJC Health System) 5.25 5/15/32 5,525,000 5,543,785 Nevada1.3% Clark County, Passenger Facility Charge Revenue (Las Vegas-McCarran International Airport) 5.00 7/1/30 5,000,000 5,028,800 New Hampshire3.7% New Hampshire Business Finance Authority, PCR (Public Service Company of New Hampshire Project) (Insured; National Public Finance Guarantee Corp.) 6.00 5/1/21 2,690,000 2,718,272 New Hampshire Business Finance Authority, PCR (Public Service Company of New Hampshire Project) (Insured; National Public Finance Guarantee Corp.) 6.00 5/1/21 6,000,000 6,063,060 New Hampshire Industrial Development Authority, PCR (Connecticut Light and Power Company Project) 5.90 11/1/16 5,400,000 5,411,340 New Jersey5.3% New Jersey Economic Development Authority, School Facilities Construction Revenue 5.50 12/15/29 5,000,000 5,402,750 New Jersey Economic Development Authority, Water Facilities Revenue (New JerseyAmerican Water Company, Inc. Project) 5.70 10/1/39 3,000,000 3,040,470 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds 5.00 6/1/29 250,000 196,825 The Fund 13 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New Jersey (continued) Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds (Prerefunded) 7.00 6/1/13 10,095,000 e 11,651,548 New Mexico1.3% Farmington, PCR (Public Service Company of New Mexico San Juan Project) 5.90 6/1/40 5,000,000 5,079,900 New York7.7% Austin Trust (Port Authority of New York and New Jersey, Consolidated Bonds, 151st Series) 6.00 9/15/28 10,000,000 a,b 10,651,000 Long Island Power Authority, Electric System General Revenue 6.25 4/1/33 3,000,000 3,317,430 Metropolitan Transportation Authority, Transportation Revenue 6.25 11/15/23 8,425,000 9,608,628 New York City Industrial Development Agency, Special Facility Revenue (American Airlines, Inc. John F. Kennedy International Airport Project) 7.75 8/1/31 5,000,000 5,253,900 New York State Dormitory Authority, Revenue (Suffolk County Judicial Facility) 9.50 4/15/14 605,000 755,548 North Carolina3.2% Barclays Capital Municipal Trust Receipts (North Carolina Medical Care Commission, Health Care Facilities Revenue (Duke University Health System) 5.00 6/1/42 10,000,000 a,b 10,007,500 North Carolina Housing Finance Agency, Home Ownership Revenue 5.88 7/1/31 2,120,000 2,121,166 Ohio3.1% Butler County, Hospital Facilities Revenue (UC Health) 5.50 11/1/40 6,000,000 5,608,560 Ohio Air Quality Development Authority, Air Quality Revenue (Ohio Valley Electric Corporation Project) 5.63 10/1/19 4,200,000 4,297,944 14 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Ohio (continued) Port of Greater Cincinnati Development Authority, Tax Increment Development Revenue (Fairfax Village Red Bank Infrastructure Project) 5.63 2/1/36 2,530,000 b 1,817,527 Oregon.4% Warm Springs Reservation Confederated Tribes, Hydroelectric Revenue (Pelton Round Butte Project) 6.38 11/1/33 1,500,000 1,528,890 Pennsylvania1.8% Delaware County Industrial Development Authority, Charter School Revenue (Chester Community Charter School Project) 6.13 8/15/40 3,500,000 3,314,675 Pennsylvania Turnpike Commission, Turnpike Subordinate Revenue 5.25 6/1/39 3,545,000 3,581,301 Rhode Island1.5% Rhode Island Health and Educational Building Corporation, Hospital Financing Revenue (Lifespan Obligated Group Issue) (Insured; Assured Guaranty Municipal Corp.) 7.00 5/15/39 5,000,000 5,686,800 South Carolina1.7% JPMorgan Chase Putters/Drivers Trust (South Carolina Public Service Authority, Revenue Obligations (Santee Cooper)) 5.00 7/1/18 6,450,000 a,b 6,615,249 Tennessee1.6% Metropolitan Government of Nashville and Davidson County Health and Educational Facilities Board, Revenue (The Vanderbilt University) 5.50 10/1/29 2,500,000 2,779,625 Metropolitan Government of Nashville and Davidson County Health and Educational Facilities Board, Revenue (The Vanderbilt University) 5.50 10/1/34 3,000,000 3,256,410 The Fund 15 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Texas26.8% Barclays Capital Municipal Trust Receipts (Leander Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program)) 5.00 8/15/40 10,000,000 a,b 10,352,500 Barclays Capital Municipal Trust Receipts (Texas A&M University System Board of Regents, Financing System Revenue) 5.00 5/15/39 13,160,000 a,b 13,544,535 Dallas-Fort Worth International Airport Facility Improvement Corporation, Revenue (Learjet Inc. Project) 6.15 1/1/16 3,000,000 3,000,180 Harris County Health Facilities Development Corporation, HR (Memorial Hermann Healthcare System) 7.25 12/1/35 9,290,000 10,414,090 Harris County Health Facilities Development Corporation, Revenue (CHRISTUS Health) (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/15 1,500,000 1,630,620 Houston, Combined Utility System First Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 6.00 11/15/36 5,000,000 5,584,150 JPMorgan Chase Putters/Drivers Trust (Mansfield Independent School District, Unlimited Tax School Building Bonds) (Permanent School Fund Guarantee Program) 5.00 8/15/16 5,000,000 a,b 5,159,900 Love Field Airport Modernization Corporation, Special Facilities Revenue (Southwest Airlines CompanyLove Field Modernization Program Project) 5.25 11/1/40 6,000,000 5,585,760 16 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Texas (continued) Matagorda County Navigation District Number One, Revenue (Houston Lighting and Power Company Project) (Insured; AMBAC) 5.13 11/1/28 4,295,000 3,938,515 North Texas Tollway Authority, First Tier System Revenue (Insured; Assured Guaranty Municipal Corp.) 5.75 1/1/40 14,705,000 15,249,085 North Texas Tollway Authority, Second Tier System Revenue 5.75 1/1/38 6,650,000 6,661,105 Sabine River Authority, PCR (TXU Electric Company Project) 6.45 6/1/21 4,900,000 1,719,312 Texas, GO (Veterans Land) 6.00 12/1/30 3,935,000 3,935,551 Texas Department of Housing and Community Affairs, Home Mortgage Revenue (Collateralized: FHLMC, FNMA and GNMA) 11.49 7/2/24 800,000 f 923,888 Texas Department of Housing and Community Affairs, Residential Mortgage Revenue (Collateralized: FHLMC, FNMA and GNMA) 5.35 7/1/33 4,600,000 4,617,112 Texas Turnpike Authority, Central Texas Turnpike System Revenue (Insured; AMBAC) 5.25 8/15/42 5,375,000 5,177,845 Tomball Hospital Authority, Revenue (Tomball Regional Hospital) 6.00 7/1/25 4,650,000 4,662,183 Virginia6.7% Henrico County Industrial Development Authority, Revenue (Bon Secours Health System) (Insured; Assured Guaranty Municipal Corp.) 11.12 8/23/27 7,300,000 f 8,111,322 The Fund 17 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Virginia (continued) Virginia Housing Development Authority, Commonwealth Mortgage Revenue 6.25 7/1/31 5,250,000 5,628,997 Virginia Housing Development Authority, Rental Housing Revenue 6.20 8/1/24 8,520,000 8,538,148 Washington County Industrial Development Authority, HR (Mountain States Health Alliance) 7.75 7/1/38 3,000,000 3,381,390 Washington1.7% Washington Health Care Facilities Authority, Mortgage Revenue (Highline Medical Center) (Collateralized; FHA) 6.25 8/1/36 6,000,000 6,389,880 West Virginia1.9% The County Commission of Harrison County, SWDR (Allegheny Energy Supply Company, LLC Harrison Station Project) 5.50 10/15/37 7,920,000 7,374,233 Wisconsin6.7% Badger Tobacco Asset Securitization Corporation, Tobacco Settlement Asset-Backed Bonds (Prerefunded) 7.00 6/1/12 14,570,000 e 15,953,276 Badger Tobacco Asset Securitization Corporation, Tobacco Settlement Asset-Backed Bonds (Prerefunded) 6.13 6/1/27 5,260,000 e 5,576,652 Wisconsin Health and Educational Facilities Authority, Revenue (Aurora Health Care, Inc.) 6.40 4/15/33 4,000,000 4,074,360 U.S. Related5.5% Government of Guam, GO 7.00 11/15/39 1,500,000 1,645,635 Puerto Rico Commonwealth, Public Improvement GO 5.50 7/1/32 1,500,000 1,522,200 Puerto Rico Commonwealth, Public Improvement GO 6.00 7/1/39 3,500,000 3,652,355 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 5.38 8/1/39 2,500,000 2,511,475 18 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) U.S. Related (continued) Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.00 8/1/42 10,000,000 10,566,100 Virgin Islands Public Finance Authority, Revenue (Virgin Islands Matching Fund Loan Notes) (Senior Lien/Capital Projects) 5.00 10/1/39 1,250,000 1,189,500 Total Long-Term Municipal Investments (cost $575,772,784) Short-Term Municipal Investment.1% New York; New York City, GO Notes (LOC; JPMorgan Chase Bank) (cost $400,000) 0.29 12/1/10 400,000 g Total Investments (cost $576,172,784) % Liabilities, Less Cash and Receivables %) ) Preferred Stock, at redemption value %) ) Net Assets Applicable to Common Shareholders % a Collateral for floating rate borrowings. b Securities exempt from registration under Rule 144A of the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers.At November 30, 2010, these securities had a market value of $98,349,738 or 25.7% of net assets applicable to Common Shareholders. c Security issued with a zero coupon. Income is recognized through the accretion of discount. d Non-income producing security; interest payments in default. e These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. f Inverse floater securitythe interest rate is subject to change periodically. Rate shown is the interest rate in effect at November 30, 2010. g Variable rate demand noterate shown is the interest rate in effect at November 30, 2010. Maturity date represents the next demand date, or the ultimate maturity date if earlier. The Fund 19 STATEMENT OF INVESTMENTS (continued) Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond ARRN Adjustable Rate Receipt Notes Assurance Corporation BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage FNMA Federal National Corporation Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National GO General Obligation Mortgage Association HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance 20 Summary of Combined Ratings (Unaudited) Fitch or Moodys or Standard & Poors Value (%)  AAA Aaa AAA 23.9 AA Aa AA 21.0 A A A 25.7 BBB Baa BBB 21.5 BB Ba BB 2.3 B B B 2.0 F1 MIG1/P1 SP1/A1 .1 Not Rated h Not Rated h Not Rated h 3.5  Based on total investments. h Securities which, while not rated by Fitch, Moodys and Standard & Poors, have been determined by the Manager to be of comparable quality to those rated securities in which the fund may invest. See notes to financial statements. The Fund 21 STATEMENT OF ASSETS AND LIABILITIES November 30, 2010 Cost Value Assets ($): Investments in securitiesSee Statement of Investments 576,172,784 569,942,926 Interest receivable 9,816,102 Receivable for investment securities sold 3,010,833 Prepaid expenses 22,342 Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 2(a) 290,557 Cash overdraft due to Custodian 2,158,194 Payable for floating rate notes issuedNote 3 46,540,000 Payable for investment securities purchased 1,650,465 Interest and expense payable related to floating rate notes issuedNote 3 158,446 Commissions payable 10,663 Dividends payable to Preferred Shareholders 4,791 Accrued expenses 210,665 Auction Preferred Stock, Series A, B and C, par value $.001 per share (5,979 shares issued and outstanding at $25,000 per share liquidation value)Note 1 Net Assets applicable to Common Shareholders ($) Composition of Net Assets ($): Common Stock, par value, $.001 per share (48,566,042 shares issued and outstanding) 48,566 Paid-in capital 427,386,769 Accumulated undistributed investment incomenet 9,525,360 Accumulated net realized gain (loss) on investments (48,437,415 ) Accumulated net unrealized appreciation (depreciation) on investments (6,229,858 ) Net Assets applicable to Common Shareholders ($) Shares Outstanding (110 million shares of $.001 par value Common Stock authorized) 48,566,042 Net Asset Value, per share of Common Stock ($) See notes to financial statements. 22 STATEMENT OF OPERATIONS Year Ended November 30, 2010 Investment Income ($): Interest Income Expenses: Investment advisory feeNote 2(a) 2,815,277 Administration feeNote 2(a) 1,407,639 Commission feesNote 1 283,741 Interest and expense related to floating rate notes issuedNote 3 264,607 Professional fees 100,375 Shareholders reports 60,389 Directors fees and expensesNote 2(b) 58,335 Registration fees 28,239 Shareholder servicing costs 22,623 Custodian feesNote 2(a) 6,265 Miscellaneous 80,601 Total Expenses Lessreduction in investment advisory fee due to undertakingNote 2(a) (563,055 ) Net Expenses Investment IncomeNet Realized and Unrealized Gain (Loss) on InvestmentsNote 3 ($): Net realized gain (loss) on investments (5,075,623 ) Net unrealized appreciation (depreciation) on investments 396,358 Net Realized and Unrealized Gain (Loss) on Investments ) Dividends to Preferred Shareholders ) Net Increase in Net Assets Applicable to Common Shareholders Resulting from Operations See notes to financial statements. The Fund 23 STATEMENT OF CASH FLOWS Year Ended November 30, 2010 Cash Flows from Operating Activities ($): Interest received 33,378,189 Operating expenses paid (4,558,939) Dividends paid to Preferred Shareholders (679,099) Purchases of portfolio securities (139,982,309) Net sales of short-term portfolio securities 5,300,000 Proceeds from sales of portfolio securities 158,890,260 Cash Flows from Financing Activities ($): Dividends paid to Common Shareholders (25,609,539 ) Redemptions of APS (36,525,000 ) ) Decrease in cash ) Cash at beginning of period 7,628,243 Cash overdraft at end of period ) Reconciliation of Net Increase in Net Assets Applicable to Common Shareholders Resulting from Operations to Net Cash Provided by Operating Activities ($): Net Increase in Net Assets Applicable to Common Shareholders Resulting From Operations Adjustments to reconcile net increase in net assets applicable to common shareholders resulting from operations to net cash provided by operating activities ($): Increase in investments in securities, at cost (11,045,207) Increase in receivable for investment securities sold (3,010,833) Increase in payable for investment securities purchased 1,650,465 Increase in payable for floating rate notes issued 41,540,000 Decrease in interest receivable 486,026 Increase in accrued operating expenses 39,583 Increase in prepaid expenses (14,765) Decrease in due to The Dreyfus Corporation (18,721) Decrease in dividends payable to Preferred Shareholders (4,400) Increase in payable for interest and expense related to floating rate notes payable 149,149 Net unrealized appreciation on investments (396,358) Net amortization of premiums on investments (473,056) Net Cash Provided by Operating Activities Non Cash financing transactions: Reinvestment of dividends See notes to financial statements. 24 STATEMENT OF CHANGES IN NET ASSETS Year Ended November 30, 2010 2009 Operations ($): Investment incomenet 28,800,183 30,805,161 Net realized gain (loss) on investments (5,075,623) (18,127,310 ) Net unrealized appreciation (depreciation) on investments 396,358 67,544,835 Dividends to Preferred Shareholders (674,699) (1,239,771 ) Net Increase (Decrease) in Net Assets Applicable to Common Shareholders Resulting from Operations Dividends to Common Shareholders from ($): Investment incomenet ) ) Capital Stock Transactions ($): Dividends reinvested  Total Increase (Decrease) in Net Assets Applicable to Common Shareholders ) Net Assets Applicable to Common Shareholders ($): Beginning of Period 384,456,742 327,878,855 End of Period Undistributed investment incomenet 9,525,360 7,822,215 Capital Share Transactions (Shares): Increase in Common Shares Outstanding as a Result of Dividends Reinvested  See notes to financial statements. The Fund 25 FINANCIAL HIGHLIGHTS The following table describes the performance for the fiscal periods indicated.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and dis-tributions.These figures have been derived from the funds financial statements, and with respect to common stock, market price data for the funds common shares. Year Ended November 30, 2010 2009 2008 2007 2006 Per Share Data ($): Net asset value, beginning of period 7.93 6.76 8.60 9.21 8.88 Investment Operations: Investment incomenet a .59 .64 .63 .62 .64 Net realized and unrealized gain (loss) on investments (.10
